UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7647


TRAVEN MARQUET LEE,

                Plaintiff – Appellant,

          v.

JEFF FRAZIER,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-ct-03101-F)


Submitted:   April 4, 2012                   Decided:   April 12, 2012


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Traven Marquet Lee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Traven Marquet Lee appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district    court.    Lee   v.   Frazier,   No.    5:11-ct-03101-F

(E.D.N.C.    Nov.     29,   2011).     We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                       2